Case: 15-40198      Document: 00513253234         Page: 1    Date Filed: 10/30/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals

                                    No. 15-40198
                                                                                      Fifth Circuit

                                                                                    FILED
                                  Summary Calendar                           October 30, 2015
                                                                               Lyle W. Cayce
UNITED STATES OF AMERICA,                                                           Clerk


                                                 Plaintiff-Appellee

v.

BERNARDO FRANCO-GUEVARA, also known as Ernesto Velasco-Escobar,
also known as Ernesto Franco-Guevara,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:14-CR-1514


Before HIGGINBOTHAM, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Bernardo Franco-
Guevara has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Franco-Guevara has filed a response and has moved
for the appointment of substitute counsel. We have reviewed counsel’s brief



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40198   Document: 00513253234    Page: 2   Date Filed: 10/30/2015


                               No. 15-40198

and the relevant portions of the record reflected therein, as well as Franco-
Guevara’s response. We concur with counsel’s assessment that the appeal
presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, and counsel is excused from
further responsibilities herein. Franco-Guevara’s motion for the appointment
of substitute counsel is DENIED as untimely. See United States v. Wagner,
158 F.3d 901, 902–03 (5th Cir. 1998). The APPEAL IS DISMISSED. See 5TH
CIR. R. 42.2.




                                     2